Citation Nr: 0521189	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is basically eligible for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had service in the New Philippine Scouts from 
February 1946 to January 1949.  The veteran died in June 
1981.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In August 1998, the RO denied the appellant's claim for 
nonservice-connected death pension benefits.  The appellant 
did not initiate an appeal.  In September 1999, the appellant 
filed a second claim for entitlement to VA death benefits.  
In September 1999, the RO denied the appellant's request for 
nonservice-connected  benefits on the grounds that the 
veteran's type of service prohibited the payment of death 
pension benefits.  The appellant did not initiate an appeal.  
In March 2000, the appellant filed a third claim for 
entitlement to VA death benefits.  In April 2000, the RO 
informed the appellant that she had no basis of entitlement 
to nonservice-connected death pension benefits.  The 
appellant did not initiate an appeal.  

In December 2002, the appellant filed a fourth claim for 
entitlement to VA death benefits.  In May 2003, the RO denied 
the appellant's request for death benefits on the grounds 
that the appellant had failed to submit evidence that the 
veteran's cause of death was incurred in service or was 
caused by some event in service and because she had no basic 
eligibility to nonservice-connected death pension due to the 
veteran's character of service.  The appellant duly appealed.  
Accordingly, the issues currently before the Board are that 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to death pension benefits.


FINDINGS OF FACT

1.  The veteran died in June 1981 from cardiorespiratory 
arrest, due to acute respiratory failure, and due to chronic 
obstructive pulmonary disease (COPD) and bronchial asthma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  The service department has certified that the veteran had 
recognized service from February 1946 to January 1949 with 
the Philippine Scouts.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).

2.  The veteran's period of service does not meet the basic 
service eligibility requirements to entitle him to VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are December 2002 and September 2003 letters that 
notified the appellant of any information and evidence needed 
to substantiate and complete the claims for an service 
connection and entitlement to death pension benefits.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters, in particular the September 2003 letter, instructed 
the claimant to identify any additional evidence or 
information pertinent to the claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes obtaining a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the following: correspondence from the Gov. 
Faustino N. Dy, Sr. Memorial Hospital, dated in January 2004; 
clinical records from Veterans Memorial Hospital dated in 
December 2002; clinical records from Ilagan Isabela Hospital 
dated in June 1945;  clinical records from Bangar La-Union 
Dispensary dated in April 1944; clinical records from 
Lubuagan Hospital dated in March 1943; the appellant's 
statements; and the veteran's certificate of death. 

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.  The appellant is not prejudiced 
by the Board's deciding the appeal


I.  Factual Background

The veteran served with the New Philippine Scouts from 
February 1946 to January 1949.  During the veteran's 
lifetime, service connection was not in effect for any 
disability.  The veteran died in June 1981.  The certificate 
of death lists the cause of death as cardiorespiratory 
arrest, due to acute respiratory failure, and due to chronic 
obstructive pulmonary disease (COPD) and bronchial asthma.

The appellant submitted the current claim for death pension 
benefits in December 2002.  The Board notes that on her 
application when asked if she was claiming that the cause of 
death was due to service, she checked NO.

In support of her claim the appellant has submitted a 
December 2002 certification from the Veterans Memorial 
Hospital.  The statement certified that the veteran was 
confined from October 24, 1979, to November 5, 1979, wherein 
he was diagnosed as having bronchial asthma.

The appellant has also submitted copies of medical records 
from Ilagan Isabela Hospital.  The June 1946 record reveals 
that the veteran presented with complaints of chest pain, 
colds with fever, dizziness, stomach pain due to over 
fatigue, and severe pains in the left buttock.  The veteran 
was advised to rest and prescribed medication for five days.  

There are no additional service medical records or post-
service treatment records.  In January 2004, the Office of 
the Provincial Health Officer certified that the 1946 
admission book was no longer available for Gov. Faustino Dy, 
Sr. Memorial Hospital. 

The Board notes that the appellant has submitted records that 
refer to treatment prior to the veteran's entry into service 
with the Philippine Scouts.  A March 1943 record from 
Lubuagan Hospital reveals that the veteran reported with 
complaints of stomach pain, malaria, chills, on and off 
fever, osteoarthritis, and status post cerebrovascular 
accident (CVA).  The veteran was hospitalized for four days 
and then returned to duty with the Philippine Army.  An April 
1944 record from Bangar La-Union Dispensary revealed 
complaints of on and off fever and bronchopneumonia.  The 
veteran was hospitalized from April 8, 1944 to April 13, 1944 
and returned to duty with the Philippine Army.  


II.  Laws & Regulations

A.  Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  The disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

B.  Nonservice-connected Pension

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran. 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for death pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
death pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for death pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability. 38 C.F.R. § 3.203(b) (2004).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2004).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).


III.  Analysis

A.  Cause of Death

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as the cardiorespiratory arrest, 
due to acute respiratory failure, and due to chronic 
obstructive pulmonary disease (COPD) and bronchial asthma.  
At the time of his death, service connection was not in 
effect for any disability.  

Initially, the Board notes that the medical evidence of 
record reveals treatment for respiratory problems prior to 
the veteran's entry into service.  The veteran reported with 
complaints of malaria, chills and status post cerebrovascular 
accident in March 1943 and treated for bronchopneumonia in 
April 1944.  On both occasions, the veteran was hospitalized 
for four or five days and then returned to his service with 
the Philippine Army.  At that time, the veteran was not 
diagnosed as having a respiratory disorder.

Treatment records during the veteran's period of service with 
the Philippine Scouts also do not reveal a diagnosis of 
respiratory disorder.  The veteran was treated in June 1946 
for complaints of chest pain, colds with fever, dizziness and 
severe pains in the left buttock.  The diagnosis, at that 
time, was that the veteran was over fatigued and he was 
accordingly advised to rest.  

Post-service medical records do not reveal a diagnosis of a 
respiratory disorder until many years after the veteran's 
period of service.  In June 1979, the veteran was 
hospitalized due bronchial asthma.  There is no additional 
post-service medical evidence of record.

Finally, the Board notes that the medical evidence of record 
does not contain any medical opinion that a respiratory 
disorder, first noted many years after the veteran's 
separation from active service, was related to such service.  

Furthermore, the veteran died more than thirty years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those thirty years further weighs 
against the claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's opinions, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 
55.



B.  Nonservice-connected pension

The facts in this case are not in dispute.  The service 
department has certified that the appellant had service from 
February 1946 to January 1949 with the New Philippine Scouts.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant does not have the requisite service to qualify her 
for VA nonservice-connected pension benefits.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the decedent's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


